Citation Nr: 1523926	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for residuals of wart treatment for the 3rd and 4th fingers in the right hand.

3.  Entitlement to service connection for a right middle finger disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from August 1971 to August 1973. 

The matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision and a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The January 2011 rating decision denied the Veteran's increased rating claim for bilateral hearing loss.  The Veteran appealed the denial in this decision, and the matter is now before the Board.  

This matter was previously before the Board in August 2014, and the Board remanded the matter for further evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders in regards to the increased rating claim for bilateral hearing loss and that it may therefore proceed with a determination of this issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the August 2014 decision, the Board denied the Veteran's claim of entitlement to an increased evaluation for tinnitus, which was evaluated as 10 percent disabling.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In May 2015, the Court granted a joint motion for partial remand (JMR) moving the parties to vacate and remand the extraschedular consideration of the increased rating claim for tinnitus from the August 2014 Board decision.  

By a letter dated May 26, 2015, VA notified the Veteran and his representative of the outcome of the JMR and afforded them 90 days to submit additional evidence on that matter.  Since the 90 day period has not expired, and the Veteran and his representative have not indicated that they do not have any additional evidence to submit, the Board determines that the issue of entitlement to an increased evaluation for tinnitus, currently evaluated as 10 percent disabling, is not ripe for consideration by the Board.  Thus, the Board confines its discussion below to the issues of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to an initial compensable evaluation for residuals of wart treatment for the 3rd and 4th fingers in the right hand, and entitlement to service connection for a right middle finger disability.

The Veteran was scheduled for a videoconference hearing before the Board; however, in an August 2013 statement, the Veteran withdrew his request for a Board hearing and did not indicate that he wished to have the hearing rescheduled.  Thus, the Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2014).

The Veteran also appealed several issues that were decided in the January 2014 rating decision, and thus, the issues of entitlement to an initial compensable evaluation for residuals of wart treatment for the 3rd and 4th fingers in the right hand and entitlement to service connection for a right middle finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appeal period, bilateral hearing loss manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hertz of no worse than 68.75 decibels in the right ear and 63.75 decibels in the left ear, and speech recognition ability of 80 percent in the right ear, but 78 percent in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met for any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the service connection claim was granted effective August 2008.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.  

In a July 2010 rating decision, service connection was established for bilateral hearing loss and an initial 10 percent evaluation was assigned.  In a May 2011 statement, the Veteran contended that his bilateral hearing loss had increased in severity, thus, leaving the issue on appeal the matter of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  

The Veteran's hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In connection with his claim for service connection for bilateral hearing loss, the Veteran submitted an August 2008 private audiological testing report which showed the following pure tone thresholds, in decibels: 








HERTZ




1000
2000
3000
4000
RIGHT

40
55
Unavail.
55
LEFT

30
35
55
60

This private audiological testing showed that the Veteran's speech reception threshold was 25 decibels for the right ear and 35 decibels for the left ear.  Moreover, the Veteran was noted as having 55 decibels discrimination in quiet-speech level for the right ear, and 65 decibels discrimination in quiet-speech level for the left ear.  Additionally, his discrimination in quiet-score was 100 percent for both ears.  The private medical professional noted that the reliability of the testing results was good.  The Board notes that the testing for the right ear at the 3000 Hertz frequency was not marked on this private report, and thus, the pure tone threshold result for this testing frequency was unavailable.  In an August 2008 private medical office visit note, a private physician utilized these audiogram results to diagnose the Veteran with sensorineural hearing loss, and to note that the audiogram showed mild to moderate sensorineural hearing loss bilaterally with a Type A tympanogram.

Additionally, in connection with his claim to service connection for bilateral hearing loss, the Veteran was afforded a VA audiological examination in December 2008, during which the examiner noted the Veteran's medical history and his self-reported symptoms.  During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
55
65
LEFT

40
50
60
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear, and 78 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed the Veteran with bilateral mild to moderate sensorineural hearing loss, and the examiner noted that the subjective factors were that the Veteran was hard of hearing and that the objective factors were the audiological assessment.  The examiner remarked that the Veteran may have some difficulty distinguishing speech sounds, especially in noisy environments, due to this disability. 

As previously stated, the Veteran was granted service connection for his bilateral hearing loss disability in a July 2010 rating decision, and this disability was assigned an evaluation of 10 percent disabling.  In May 2011, the Veteran contended that this disability had increased in severity.  

In response to the Veteran's contention that his bilateral hearing loss had worsened, he was afforded another VA examination in July 2011, during which the examiner took down the Veteran's history and performed a physical examination.  The audiological examination showed the following pure tone thresholds, in decibels: 




HERTZ




1000
2000
3000
4000
RIGHT

60
70
75
80
LEFT

65
65
75
80

Speech audiometry revealed speech recognition ability of 16 percent in the right ear, and 12 percent in the left ear.  However, the examiner remarked that the test reliability was questionable.  She stated that test and re-test results were not in agreement, that there were a lot of "half-words" repeated on the speech reception threshold, and that the Veteran did not respond most of the times on the speech recognition tests.  She explained, however, that the Veteran was able to follow the conversations well in her office at normal conversation levels and at normal distance, which indicated that the subjective and objective assessments were not in agreement.  She concluded that these findings were consistent with pseudohypacusis hearing loss.  She noted that his bilateral hearing loss did not affect his usual occupation and that it did not affect his daily activities.  

The Veteran had another private audiological examination performed in May 2011, which showed pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
30
40
50
LEFT

30
35
50
40

This private examination did not appear to utilize the Maryland CNC speech discrimination test; however, it did utilize a word recognition ability test which revealed speech recognition ability of 92 percent for both ears.  This private medical professional determined that the Veteran had mild high frequency sensorineural hearing loss in both ears, and she recommended that the Veteran attain hearing aids.   

The Board notes that in November 2011, the Veteran submitted several lay statements from coworkers and family members regarding the severity of the Veteran's hearing loss and tinnitus symptoms.  In these statements in support of the Veteran's claim, these individuals documented their observations that the Veteran would ask them to repeat themselves, that he could not hear sounds from a short or long distance, that he could not hear a telephone ring or understand conversations over the telephone, and that he could not hear when the car blinker was on.  Moreover, these individuals indicated that the Veteran's symptoms were affecting the quality of his communication with other people, both on a professional and social level, and that these symptoms have led to frustration in the Veteran.  

Likewise, the Veteran submitted a statement in support of his claim in November 2011 in which he indicated that this disability affected his employment by requiring him to communicate through writing instead of verbal communication.  Moreover, he stated that he felt frustration and anxiety due to this disability.  He also endorsed symptoms of anxiety in his March 2012 substantive appeal (VA Form 9), in which he stated that he avoided social functions because he was self-conscious of his disability and the social stigma of wearing hearing aids.  Furthermore, he contended that he had to take days off from work due to his hearing loss and tinnitus symptoms.  

In a July 2014 informal hearing presentation, the Veteran's representative indicated that the Veteran's hearing loss was much worse or severe than was represented during the July 2011 VA examination, and that the Veteran's bilateral hearing loss disability warranted a rating in excess of 10 percent.  

In response to the contentions by the Veteran and his representative, in an August 2014 decision, the Board remanded this matter for a VA examination.  During a January 2015 VA examination, the examiner reviewed the Veteran's claims file and found that the Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

50
70
75
80
LEFT

55
55
70
75

Speech audiometry revealed speech recognition ability of 82 percent in the right ear, and 84 percent in the left ear.  Using the above findings, the examiner diagnosed the Veteran with sensorineural hearing loss in both ears.  The examiner also determined that the test results were valid for rating purposes and that use of speech discrimination scores was appropriate for this Veteran.  Furthermore, the examiner noted that the impact of the Veteran's hearing loss on his ordinary conditions of daily life, including his ability to work, was that he was unable to hear well.  

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a rating in excess of 10 percent throughout the entire rating period on appeal.  Initially, the Board notes that the most probative evidence pertaining to rating the Veteran's bilateral hearing loss disability are the December 2008 and January 2015 VA examinations because they are the only audiometric examinations which showed reliable pure tone thresholds and speech discrimination readings using the Maryland CNC test.  While the August 2008 and May 2011private audiological examinations show pure tone thresholds, there is no indication that these private audiologists used the Maryland CNC test to determine speech discrimination.  

Furthermore, the August 2008 private audiological examination did not record the pure tone threshold at the 3000 Hertz frequency.  Thus, the results from this testing cannot be used to calculate the Veteran's hearing loss since the rating schedule requires the rating specialist to use the results from the 3000 Hertz frequency to determine the severity of the Veteran's hearing loss.  See 38 C.F.R. § 4.85.  Moreover, as will be discussed below, even assuming that the May 2011 private audiological examination utilized the Maryland CNC test, the Veteran's disability rating would not increase under the rating schedule.  

Likewise, while the Board notes that the July 2011 VA examination revealed quite severe results, including pure tone threshold averages of 71.25 for both ears and speech recognition ability of 16 percent in the right ear and 12 percent in the left ear, the Board concludes that this examination is not valid for rating purposes.  Specifically, the examiner explained that the test reliability was questionable because test and re-test results were not in agreement, there were a lot of "half-words" repeated on the speech recognition test, and the Veteran did not respond most of the time on the speech recognition tests.  After noting that the Veteran was able to understand conversation at normal conversation levels in her office, the examiner concluded that these findings were consistent with pseudohypacusis hearing loss.  Thus, the Board concludes that the December 2008 and January 2015 VA examinations are the most probative evidence needed to rate the Veteran's bilateral hearing loss. 

To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because during the December 2008 VA examination the Veteran's lesser pure tone threshold average from 1000 Hertz to 4000 Hertz on the right side was 50 decibels with 80 percent speech discrimination, Table VI assigns the Roman numeral IV to the right ear.  The Veteran's left ear pure tone threshold average was 52.5 decibels, with speech discrimination of 78 percent.  Table VI indicates the assignment of Roman numeral IV for the left ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the poorer hearing and the vertical columns represent the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral IV and the row for Roman numeral IV intersect, Table VII reveals that a rating of 10 percent is warranted.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or where pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.  Here, the December 2008 VA examination showed that the Veteran's hearing loss in either ear did not meet the definition of an exceptional pattern of hearing loss, and thus, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required for this examination.

Likewise, because during the January 2015 VA examination the Veteran's greater pure tone threshold average from 1000 Hertz to 4000 Hertz on the right side was 68.75 decibels with 82 percent speech discrimination, Table VI assigns the Roman numeral IV to the right ear.  The Veteran's left ear pure tone threshold average was 63.75 decibels, with speech discrimination of 84 percent.  Table VI indicates the assignment of Roman numeral III for the left ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the poorer hearing and the vertical columns represent the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral IV and the row for Roman numeral III intersect, Table VII reveals that a rating of 10 percent is warranted.

Here, the Veteran's left ear hearing loss meets the requirement for an exceptional pattern of hearing impairment because pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  Thus, the use of only the pure tone threshold average of 63.75 decibels would assign a Roman numeral V under Table VIa.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI and VIa to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the poorer hearing and the vertical columns represent the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral V and the row for Roman numeral IV intersect, Table VII reveals that a rating of 10 percent is warranted.  Thus, the use of the Table VI or VIa would warrant the same outcome, i.e., a 10 percent rating. 

As previously stated, the record is unclear whether the May 2011private audiological examination utilized the Maryland CNC test for speech discrimination; however, even if this private examination did utilize this test, the Veteran's hearing loss rating would not increase.  Specifically, during the private examination, the Veteran's lesser pure tone threshold average from 1000 Hertz to 4000 Hertz on the right side was 37.75 decibels with 92 percent speech discrimination, and Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear pure tone threshold average was 38.75 decibels, with speech discrimination of 92 percent.  Table VI indicates the assignment of Roman numeral I for the left ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII, which show that where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a rating of zero percent is warranted.  Thus, even assuming that the May 2011 private audiological examination used the Maryland CNC test for speech discrimination, the Veteran's rating for bilateral hearing loss would not provide a higher rating under the rating schedule.  

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has not warranted a rating in excess of 10 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.




Extraschedular Considerations

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

A fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the December 2008, July 2011, and January 2015 VA examinations reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting that his hearing loss either did not affect his usual occupation or daily activities, or it affected these factors by making it difficult for the Veteran to distinguish speech sounds, especially in noisy environments, and that he was unable to hear well; however, the examiners did not elaborate on these statements or provide any particular way that the Veteran's hearing loss affected his occupation. 

In the many lay statements from November 2011, the Veteran and other individuals endorsed symptoms of anxiety, frustration, self-consciousness, and an inability to hear in many different situations at work or in the Veteran's personal life.  Furthermore, the Veteran contended in his March 2012 VA Form 9 that he took days off from work due to his hearing loss and tinnitus symptoms.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which was demonstrated for the Veteran's left ear during the January 2015 VA examination, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints, and the reported complaints of his coworkers and family members, relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  

Moreover, the Board acknowledges that the Veteran is also service-connected for tinnitus at 10 percent disabling, and residuals of wart treatment, which is rated as noncompensable.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

Furthermore, while the Board acknowledges the Veteran's statements that he feels anxiety, frustration, and self-consciousness in regards to his bilateral hearing loss, apart from these lay statements, there is no indication in the record that these nonservice-connected symptoms are associated with the Veteran's hearing loss.  In fact, there is no indication that the Veteran has an exceptional disability picture, to include these disorders, that exhibits other related factors identified in the regulations as "governing norms."  It has not been demonstrated, or even contended by the Veteran that his bilateral hearing loss has required him to be hospitalized at any time.  While his March 2012 VA Form 9 states that he took off days from work due to his hearing loss and tinnitus symptoms, this does not reasonably rise to a level of marked interference with employment.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability, or any combination of service-connected disabilities, which are unusual or are different from those contemplated by the schedular rating criteria and would warrant extraschedular consideration.  Accordingly, referral for consideration of an extraschedular rating is inapplicable in this case.  

In regards to the rating schedule, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty in distinguishing speech, telephone, and car blinker sounds are factors contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.  While the lay statements of record indicate that the Veteran has difficulty at work in regards to his bilateral hearing loss, they did not allege that the Veteran is unable to maintain substantial employment due to these disabilities.  In fact, these statements from the Veteran and his coworkers indicate that the Veteran is currently employed.  Thus, the Board finds that Rice is inapplicable in this case. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in June 2011, prior to the initial adjudication of the claim for an increased rating for bilateral hearing loss.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in December 2008, July 2011, and January 2015, during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss in August 2014 for additional development, including scheduling the Veteran for another VA examination for this disability and readjudicating the Veteran's claim.  Accordingly, VA afforded the Veteran a VA examination in January 2015, and issued a supplemental statement of the case (SSOC) denying the increased rating claim on appeal in March 2015.  Therefore, the Board finds that there has been substantial compliance with its August 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim for an increased rating for bilateral hearing loss and no further notice or assistance is required.





ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Unfortunately, the Board must remand the issues of entitlement to an initial compensable evaluation for residuals of wart treatment for the 3rd and 4th fingers in the right hand and entitlement to service for a right middle finger disability for additional procedural development.

When a Veteran has filed a notice of disagreement and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

In March 2014, the Veteran filed a notice of disagreement with a January 2014 rating decision, which denied several claims, including the service connection claim for numbness in the middle finger of the right hand.  Additionally, this rating decision granted service connection for residuals of wart treatment for the 3rd and 4th fingers in the right hand, and assigned an initial noncompensable evaluation.  In March 2014, the Veteran filed a notice of disagreement with the evaluation assigned for this disability.  As the claims file does not contain an SOC addressing these issues, the Board must remand these matters to rectify the due process deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims of entitlement to an initial compensable evaluation for residuals of wart treatment for the 3rd and 4th fingers in the right hand and entitlement to service connection for a right middle finger disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, an SOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


